Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 1/10/2022. 
Claims 1 – 20 are allowed.  

Allowable Subject Matter
Claims 1-20 are allowed. 

Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chhabra et al US Patent 9,838,367 discloses system that binds trusted output session to a trusted input session within an enclave application with protected memory. 
Sabella et al US Patent 10,440,096 discloses RAT technology with off load computational tasks. 
Durham et al US Patent 10,671,737 discloses 
Wooden et al US Patent 10,742,393 discloses predetermined blockchain protocol code in trusted execution environment TEE to verify or block transaction in blockchain protocol. 
Grumski et al US Patent 11,061,041 discloses testing device with physical test, generated test data and parameter test data to send identifiers in association with test data to prevent modification of test data. 
Clampitt III et al US Patent 11,119,824 discloses business logic layers with data management servers with subset of plurality of resources with management servers. 
Belenko et al US Patent 11,165,565  discloses secure key system that distributes private key of a key server to an edge server for encryption for owner of private key.                       

REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds claims dated 1/10/2022 and attorney’s explanation as persuasive for reason of allowance.  
The search for claim(s) does not explicitly disclose, in light of other features recited in independent claims 1, 13 and 20 as follows :
ROA – where none of the prior art reference’s or combination of do not teach – where in domain of security, providing differential privacy (homomorphic encryption) in an untrusted environment with encrypted data from memory, secure computation on the encrypted data and 
Claims ‘ .. obtaining, at an untrusted environment, encrypted data from a storage location;
	decrypting, within a trusted enclave of a central processing unit (CPU) of the
untrusted environment, the encrypted data to obtain decrypted data;
	performing one or more operations on the decrypted data within the trusted
enclave of the CPU;
	encrypting results of the one or more operations within the trusted enclave of the CPU; and
	providing, by the trusted enclave of the CPU within the untrusted environment,
the encrypted results.’ with additional detailed steps in claim(s) as described in independent claim(s) on 1/10/2022. 

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431